PER CURIAM.
This cause is before us on appeal from a directed verdict entered pursuant to defendants’ (Winn-Dixie and Wackenhut’s) post-trial motion. The order vacates the punitive damages awarded by the jury in a suit for false imprisonment. We affirm.
We find the facts presented do not support an award of punitive damages, as the security guards employed by Wackenhut and Winn-Dixie did not act with wanton and outrageous disregard of appellant’s (Ms. King’s) rights. See Harris v. Lewis State Bank, 482 So.2d 1378 (Fla. 1st DCA 1986); White Construction Company v. DuPont, 455 So.2d 1026 (Fla.1984); American Cyanamid Company v. Roy, 498 So.2d 859 (Fla.1986). Accordingly, we affirm.
BOOTH, C.J., and WENTWORTH and THOMPSON, JJ., concur.